 



THIS AGREEMENT, Entered into this 1ST day of May, 2001 between JOHN KEELER REAL
ESTATEHOLDINGS, INC. Hereinafter called the Lessor, party of the first part, and
JOHN KEELER & CO., INC., and of the County of Miami Dade and State of Florida
hereinafter called the Lessee or Tenant, party of the second part:

 

WITNESSETH, That the said Lessor does this day lease undo said Lessee, and said
Lessee does hereby hire and take as tenant under said Lessor 3000 N.W. 109th
Ave., situated at Beacon Industrial Park in Miami, Florida suite # 205 to be
used and occupied by the Lessee as office space, for the term of Twenty (20)
year(s), subject and conditioned on the provisions of clause tenth of this
lease.

 

Lessee shall pay to lessor the following:A. July 1, 2001 through June 30, 2021;
US$3,795,000.00 annually, payable in twelve (240) monthly installments of
US$15,812.50 plus $1,106.88 sales tax and any other charges pursuant to this
lease.

 

DOWN PAYMENT: - July 1st , 2001 US$ 15,812.50

-Security Deposit US$ 10,000.00

TOTAL US$ 25,812.50



 

 



All payments to be made to the Lessor on the first (1) day of each and every
month in advance without demand at the office of JOHN KEELER REAL ESTATE
HOLDINGS, INC. in the city of Miami, Florida or at such other place and to such
other person, as the Lessor may from time to time designate in writing.

 

The following express stipulations and conditions are made a part of this lease
and are hereby assented to be the Lessee:

 

FIRST: The Lessee shall not assign this lease, nor sub-let the premises, or any
part thereof nor use the same, or any part thereof, nor permit the same, or any
part thereof, to be used for any other purpose than as above stipulated, nor
make any alterations therein, and additions thereto, without the written consent
of the Lessor, and all additions, fixtures or improvements which may be made
Lessee, except movable office furniture, shall become the property of the Lessor
and remain upon the premises as a part thereof, and be surrendered with the
premises at the termination of this lease.

 

SECOND: All personal property placed or moved in the premises above described
shall be at the risk of the Lessee or owner thereof, and Lessor shall not be
liable for any damage to said personal property, or to the Lessee arising from
the bursting of leaking of water pipes, or from any act of negligence of any
co-tenant or occupants of the building or any other person whomsoever.

 

THIRD: That the tenant(s) shall promptly execute and comply with all statutes,
ordinances, rules, orders, regulations and requirements of the Federal, State
and City Government and of any and all their Departments and Bureaus applicable
to said premises, for the correction, prevention and abatement of nuisances or
other grievances, in upon, or connected with said premises during said term; and
shall also promptly comply with and execute all rules, orders and regulations of
the Southeastern Underwriters Association for the prevention of fires, at his
own cost and expense.

 

 

 

 

FOURTH: In the event the premises shall be destroyed or so damage or injured by
fire or other casualty during the life of this agreement, whereby the same shall
be rendered unatenantable, then the Lessor shall have the right to render said
premises tenantable, by repairs within ninety days therefrom. If said premises
are not rendered tenantable within said time, it shall be optional with either
party hereto to cancel this lease, and in the event of such cancellation the
rent shall be paid only to the date of such fire or casualty. The cancellation
herein mentioned shall be evidence in writing.

 

FIFTH: The prompt payment of the rent for said premises upon the dates named,
and the faithful observance of the rules and regulations printed upon this
lease, and which are hereby made a part of this covenant, and of such other and
further rules or regulations as made by the Lessor, are the conditions upon
which the lease is made and accepted and may failure on the part of the Lessee
to comply with the terms of said lease, or any of said lease, or any of said
rules and regulations now in existence, or which may be hereafter prescribed by
the Lessor, shall at the option of the Lessor, work a forfeiture of this
contract, and all of the rights of the Lessee thereunder, and thereupon the
Lessor, his agents or attorneys, shall have the right to enter said premises,
and remove all persons therefrom forcibly or otherwise, and the Lessee thereby
expressly waives any and all notice required bylaw to terminate tenancy, and
also waives any and all legal proceedings to recover possession at said
premises, and expressly agrees that in the event of a violation of any of the
terms of this lease, or of said rules and regulations now in existence, or which
may hereafter be made, said Lessor, his agent or attorneys, any immediately
re-enter said premises and dispossess Lessee without legal notice or the
institution of any legal proceedings whatsoever.

 

The Lessee also waived the right to have a trail by jury.

 

SIXTH: If the Lessee shall abandon or vacate said premises before the end of the
term of this lease, or shall sufferthe rent to be in arrears, the Lessor may, at
this option, forthwith cancel this lease or he may enter said premises as the
agent of the Lessee, by force or otherwise, without being liable in any way
therefor, and relate the premises with or without any furniture that may be
therein, as the agent the Lessee, at such price and upon such terms and for such
duration of time as the lessor may determine, and receive the rent therefor,
applying the same to the payment of the rent due by those presents, and if the
full rental herein provided shall not be realized by the lessor over and above
the expenses to Lessor in such re-letting, the said Lessee shall pay any
deficiency, and if more than the full rental is realized Lessor will pay over to
said Lessee the excess of demand. The Lessee give up the proprietary rights on
any personal and/or Company property if Lessee abandon property for morethan 15
calendar Days from the 1st day of the month, which rent is due and not pay as a
whole or in part by the 5th calendar day of such said month.

 

SEVENTH: Lessee agrees to pay the cost of collection and (20%) twenty percent
attorney’s fee on any part of said rental that may be collected by suit or by
attorney, after the same is past due.

 

 

 

 

EIGHTH: The Lessee agrees that he will pay all charges for rent, electricity,
and should said charges for rent, herein provided for at any time remain due and
unpaid for the space of five days after the same shall have become due, the
Lessor may at its option consider the said Lessee tenant at sufferance and
immediately re-enter upon said premises and the entire rent for the rental
period then next ensuing shall at once be due and payable and may forthwith be
collected by distress or otherwise.

 

NINTH: It is hereby agreed and understood between Lessor and Lessee that in the
event the Lessor decides to remodel, alter or demolish all or any part of the
premises leased hereunder, or in the event of the sale or long term lease of all
or any part of the building; requiring this space, the Lessee hereby agrees to
vacate same upon receipt of sixty (60) days’ written notice and the return of
any advance rental paid on account of this lease.

 



TENTH: The Lessor, or any of his agents, shall have the right to enter said
premises during all reasonable hours, to examine the same to make such repairs,
additions or alterations as may be deemed necessary for the safety, comfort, or
preservation thereof, or of said building, or to exhibit said premises, sand to
put or keep upon the doors or windows thereof a notice “FOR RENT” at any time
within thirty (30) days before the expiration of this lease. The right of entry
shall likewise exist for the purpose of removing placards, signs, fixtures,
alternation, or additions, which do not conform to this agreement, or to the
rules and regulations of the building.

 

ELEVENTH: Lessee hereby accepts the premises in the condition they are in at the
beginning of this lease and agrees to maintain said premises in the same
condition, order and repair as they are at the commencement of said term,
excepting only reasonable wear and tear arising from the use therefore under
this agreement, and to make good to said Lessor immediately upon demand, any
damage to water apparatus, or electric lights or any fixtures, appliances or
appurtenances of said premises, or of the building, caused by any act or neglect
of Lessee, or of any person or persons in the employ or under the control of the
Lessee.

 

TWELFTH: It is expressly agreed and understood by and between the parties to
this agreement, that the landlord shall not be liable for any damage or injury
by water, which may be sustained by the said tenant or other person or for any
damage or injury resulting from the carelessness, negligence, or improper
conduct of the part of any other tenant or agents, or employees, or by reason of
the breakage, leakage, or obstruction of the water, sewer or soil pipes, or
other leakage in or about the said building.

 

THIRTEENTH: If the Lessee shall become insolvent or if bankruptcy proceedings
shall begun by or against the Lessee, before the end of said term the Lessor is
hereby irrevocably authorized at its option, to forthwith cancel this lease, as
for a default. Lessor may elect to accept rent from such receiver trustee, or
other judicial officer during the term of their occupancy in their fiduciary
capacity without affecting Lessor’s rights as contained in this contract, but no
receiver, trustee or other judicial officer shall ever have any right, title or
interest in or to the above described property by virtue of this contract.

 



FOURTEENTH: This contract shall bind the Lessor and its assigns or successors,
and the heirs, assigns, administrators, legal representatives, executors or
successors as the case may be, of the Lessee.

 



 

 

 

FIFTEENTH: It is understood and agreed between the parties hereto that time is
of the essence of this contract and this applies to all terms and conditions
contained herein.

 

SIXTEENTH: It is understood and agreed between the parties hereto that written
notice mailed or delivered to the premises leased hereunder shall constitute
sufficient notice to the Lessee and written notice to the Lessee and written
notice mailed or delivered to the office of the Lessor shall constitute notice
to the Lessor, to comply with the terms of this contract.

 

SEVENTEENTH: The rights of the Lessor under the foregoing shall be cumulative,
and failure on the part of the Lessor to exercise promptly any rights given
hereunder shall not operate to forfeit any of the said rights.

 

EIGHTEENTH: It is further understood and agreed that any signs or advertising to
be used, including awnings, in connection with the premises leased hereunder
shall be first submitted to the Lessor for approval before installation of same.

 

NINETEENTH: Rent is due the first day of the month and shall be paid on time.
Rent received after the 5th day of the month will be considered late, and is
subject to a 5% penalty and after the 10th of the month is subject to a 10%
penalty. After the 15th of the month, Lease agreement will be cancel and the
Lessor has the right to execute the Lessee’s security deposit as a whole.

 

TWENTIETH: Lessee agrees to comply with all laws and/or ordinance of the City or
County, covering the type of business licensed for this location in Florida.

 

TWENTY-FIRST: Tenant agrees to carry no less than $100,000/$300,000 dollars
liability insurance naming landlord as additional insured. Proof of such
coverage shall be sent to Landlord within 15 days of tenant’s occupancy of the
demised premises. It is further understood and agreed that in case of existence
of any glass, door window or store front, the Lessee shall secure plate glass
insurance coverage and shall the Lessor with the copy of such coverage. In the
event that Tenants fails to carry such said insurance, The Landlord Have the
right to add 25 % premium to the existing lease rate commencing from the 1st day
of this agreement and compounded month, including said security deposit.



 



TWENTY-SECOND: Tax Increase. In the event that there is any increase during any
parts of the term of this lease in the City or County, Real Estate Taxes over
and above the amount of such taxes assessed for the year 2001, whether because
increased rate or valuation, Lessee shall pay to the Lessor equitable percentage
of the Tax Increase valued for square footage that the premises occupied bear
(approximately 301.32 Sq. Ft.) and the common areas (approximately Sq. 301.32
Ft.). This shall be paid within 30 days of written notification from Lessor.

 



 

 

 

TWENTY-THIRD: The rent shall not be adjusted on the anniversary month of this
lease.

 

TWENTY-FOURTH: Option to Renew. Lessee hereby has an option to renew this lease,
provided Lessee is not in default under any of the provisions and conditions of
this lease, for an additional -ONE- terms by given written Certified Return
Receipt Mail notice of this intention to do so and not less than three (3)
months before the end of the current term of the lease. Terms and conditions
shall be the same as the original term with the exception of the rent for the
additional two terms, which shall be established as stipulated in clause #25 of
this contract.

 

TWENTY-FIFTH: Tenant shall not erect or install any exterior or interior window
or door signs or advertising media or window or door lettering or placards or
any exterior lighting or plumbing fixtures, shades or awnings, or any exterior
decoration or painting, or build any fences or make any changes to The store or
warehouse front and shall not use any advertising media that shall be deemed
objectionable to Landlord or other tenants, such as loudspeakers, phonographs or
radio broadcasts in manner to be heard premises, without the previous written
consent of Landlord.

 

TWENTY-SIXTH: Rules and Regulations. The Tenant agrees as follows: (a) The
delivery, shipping, loading and unloading of merchandise, supplies and fixtures
to and from the leased premises shall be subject to such rules and regulations
as in the judgment of the landlord are necessary for the proper operation of the
leased premises.

 

(b) No aerial shall be erected on the roof or exterior walls of the premises, or
on the grounds, without in each instance, the written consent of the Landlord.
Any aerial so installed without such written consent shall be subject to removal
without notice at any time.

 

(c) The outside areas immediately adjoining the premises shall be kept clean and
free from dirt and rubbish by the tenants to the satisfaction of the landlord,
and tenant shall not place or permit any obstructions, disable vehicles,
equipment or merchandise in such areas. No car repair shall be performed on
parking area or inside premises at any time.

 

(d) The plumbing facilities shall not be used for any other purposes than that
for which they are constructed, and no foreign substance of any kind shall be
thorough therein, and the expenses of any breakage, stoppage, or damage
resulting from violation of this provision shall be borne by tenant, who shall,
or whose employees agents or invitee shall have caused it.

 

(e) No roof or wall penetrations of any kind will permitted without the written
consent of landlord.

 

(f) The only sign tenant is permitted to display, is a ten (10) inches by (3)
three Inches sign, on recess part of front door parapet, stating the Company
name and any other information tenant wishes to express, following the specific
design the landlord chooses in order to maintain uniformity through out the
building. A Company selected by the landlord and paid in full and in advance
prior to installation by tenant shall install such sign.

 

(g) All premises are NON SMOKING areas.

 



 

 

 

Landlord reserves the right from time to time to amend or supplement the
foregoing rules and regulations, and to adopt and promulgate additional rules
and regulations applicable to the leased premises. Notice of such rules and
regulations, and to adopt and promulgate additional rules and regulations
applicable to the leased premises. Notice of such rules and regulations and
amendments and supplements thereto, if any, shall be given to the tenant.

 

The following are not permitted use of the warehouse at any given time and will
constitute a breach of contract:

 

Body Shop or any repair engine of any kind inside or outside the areas.

 

Storage of any chemicals or any other contaminants of pollutants.

 

 

Storage of any illegal drugs for intent to distribute or personal use.

 

IN WITNESS WHEREOF, The parties hereto have hereunto executed this instrument
for the purpose herein expressed, the day and year above written.

 

Signed, sealed and delivered in the presence of:

 



_________________________________________________________

WITNESS JOHN KEELER & CO., INC.

Driver License #: _____________________________.

 

______________________________________________________________________

WITNESS JOHN KEELER REAL ESTATE HOLDINGS,INC.

PROPERTY MANAGER

Driver License #: _______________________________.

 







 

 

 



